STATEMENT OF FACTS.
American Disinfecting Company, Inc., filed an account in the county court for $291.04 for disinfectants sold by it to the sheriff of Franklin County. The county court disallowed the claim, and an appeal was taken to the circuit court.
It was there agreed that the facts were that on or about the first day of January, 1928, S. J. Davis, Sheriff of Franklin County, purchased from the American Disinfecting Company a certain quantity of disinfectants for the sum of $291.04, with an additional charge of $20 for the containers and $11.04 for freight; that said disinfectant was delivered to said sheriff and stored in the jail, and a part of it used in disinfecting the jail by the sheriff; that a portion of the disinfectant was still on hand and unused at the time of the trial; that the county clerk and the county judge had each been accustomed to buy certain articles necessary for their offices without authority from the county court.
The jury returned a verdict for the defendant, Franklin County; and from the judgment rendered this appeal has been prosecuted.
(after stating the facts). Section 1976 of Crawford  Moses' Digest reads as follows:
"No county court or agent of any county shall hereafter make any contract on behalf of the county unless an appropriation has been previously made therefor, and is wholly or in part unexpended, and in no event shall any county court or agent of any county make any contract in excess of any such appropriation made, and the amount of such contract or contracts shall be limited to the amount of the appropriation made by the quorum court."
This section of the Digest applies to Franklin County, and the sheriff had no authority to purchase the disinfectant from appellant. There was no showing *Page 661 
made that an appropriation had been made which would warrant the purchase of the disinfectant; and, in the absence thereof, the purchase could not be made. Madison county v. Simpson, 173 Ark. 755, 293 S.W. 34.
In the absence of all appropriation for the purchase, the county judge could neither have made such a contract on his own motion, nor have ratified the contract made by the sheriff. In Leathem  Co. v. Jackson County,122 Ark. 114, 182 S.W. 570, it was held that the county court might ratify an unauthorized contract made in behalf of the county, if the contract was one the county could have made in the first instance. The object of providing in advance for the appropriation was to prevent an expenditure for county purposes of an amount greater than the current income. Amendment No. 10, Constitution of Arkansas; State use of Prairie County v. Leathem,170 Ark. 1004, 282 S.W. 367; Dixie Culvert Co. v. Perry County, 174 Ark. 107, 294 S.W. 381; and Polk County v. Mena Star, 175 Ark. 76, 298 S.W. 1002.
It follows that the judgment of the circuit court was correct, and it will be affirmed.